*384The Court of Appeals affirmed the order on the opinion of the General Term, which was as follows:
Per Curiam.
By the motion papers it is apparent that the plaintiff, the receiver, has no substantial interest in the judgment which the appellants seek to review.
The defendants, other than the appellants, appear to be interested in the judgment with rights adverse to the appellants ; and being parties to the action they should,-be afforded an opportunity to represent and protect their rights.
It is not reasonable to suppose the receiver will protect and represent the rights and interests of the defendants so far as they are adverse to the rights of the appellants.
The appeal has not been perfected against the defendants, and the appeal of the appellants if heard would not authorize the court to pass on the interest and rights of the defendants in the judgment.
Whether the appellants may successfully obtain relief which will enable them to perfect the appeal as against the other defendants, we need not now determine.
Unless the appellants shall perfect their appeal against the other defendants within sixty days, we think their appeal should be dismissed.
Motion granted, unless the appellants shall perfect the appeal against the defendants beneficially interested in the judgment within sixty days. If such appeal shall be perfected in sixty days, then, in that event, the motions are dismissed.
No costs are allowed.